DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This action is in response to the amendments filed 09/02/2021.

Claims 48-73 are pending.  Claims 1-47 are canceled.  Claims 48-58 are being examined.  Claims 59-73 are withdrawn from further consideration.  Claims 49 and 58 are amended with no new subject matter being introduced.

Allowable Subject Matter
Claims 51, 53-54, 58 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


Claims 48-50, 52, and 55-57 are rejected under 35 U.S.C. 103 as being unpatentable over Lee (WO 2010/011016 A1), as evidenced by Pollack (US 8057576 B1).
Considering claims 48 and 56-57, Lee teaches a self-supporting flowable particulate material by teaching a desiccant in the form of granules (Lee, claims 16-19).  
Lee teaches the particulate having an average particle size of up to 1000 µm (Lee, claim 20).  A prima facie case of obviousness exists because the claimed range of about 10 µm to about 2000 µm overlaps the range taught by Lee (see MPEP §2144.05(I)).
Lee teaches the particulate material comprising a superabsorbent hydrogel comprising a cross-linked hydrophilic polymer network having 0.1 mol% to 50 mol% cross-linking agent (Lee, abstract, [27], [36]-[38], claim 1).  
Moreover, Lee teaches as the ratio of the second element is increased (i.e., amount of cross-linking), the amount of the salt solution having been absorbed is increased in high concentration but reduced in low concentration (Lee, [39]).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to vary the amount of cross-linking agent including to within the claimed range of 0.1 mol% to 50 mol%.  One of ordinary skill in the art, before the effective filing date of the claimed invention, would have been 
Lee teaches the superabsorbent hydrogel incorporates one or more compounds/moieties capable of binding the acid gas and/or mercury contaminant wherein the one or more compounds are absorbed into the superabsorbent hydrogel as a liquid phase or an aqueous solution by teaching incorporation of a hygroscopic salt such as lithium chloride, magnesium chloride, calcium chloride, or lithium bromide into the superabsorbent polymer (Lee, claims 16 and 22) via absorption of the salt solution by the superabsorbent polymer (Lee, [59]).  It should be noted that absorption of hygroscopic salt into the superabsorbent hydrogel results in covalently bonding the one or more chemical moieties to the cross-linked hydrophilic polymer network.
As evidenced Pollack (US 805576 B1) in the paragraph bridging columns 2 and 3, metal halides such as lithium bromide and lithium chloride have an affinity for mercury such that it complexes with the mercury or oxidizes the mercury.  Thus, it would be expected that the hygroscopic salt (i.e., lithium bromide/lithium chloride) would be capable of binding mercury contaminant.
It should be noted that “for removing an acid gas and/or mercury contaminant from a hydrocarbon gas” is the intended use of the composition and does not impart any additional structural limitations to the composition.  Lee teaches the claimed composition, thus, it would be expected that the composition of Lee would be capable of being used for removing an acid gas and/or mercury contaminant from a hydrocarbon gas.
Considering claims 49-50, Lee teaches the particulate material further comprising a hygroscopic salt incorporated into the cross-linked hydrophilic polymer network by teaching hygroscopic salt includes at least one of lithium chloride, magnesium chloride, calcium chloride, and lithium bromide (Lee, abstract and claim 22).
Considering claim 52, Lee does not explicitly teach the superabsorbent hydrogel in a partially dehydrated sate comprises 0.05 to 5 wt% cross-linked hydrophilic polymer, 0.5 to 60 wt% water, and 99 to 40 wt% of one or more compounds capable of binding a contaminant other than water.
However, Lee teaches as the ratio of the second element is increased (i.e., cross-linked hydrophilic polymer), the amount of the salt solution having been absorbed is increased in high concentration but reduced in low concentration (Lee, [39]).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to vary the amount of cross-linked hydrophilic polymer agent including to within the claimed range of 0.05 wt% to 5 wt%.  One of ordinary skill in the art, before the effective filing date of the claimed invention, would have been motivated to do so in order to achieve desired cross-linking for desired salt solution absorption with a reasonable expectation of success.
Lee teaches the one or more compounds capable of binding a contaminant other than water (i.e., hygroscopic salt) are used in a concentration of 5-30 wt% (Lee, claim 5) and teaches that the absorption amount of superabsorbent polymer is a result effective variable relative to the concentration of the hygroscopic salt (Lee, Fig. 1).  Lee teaches the addition of a hygroscopic salt to the superabsorbent polymer highly enhances the sorption characteristic of the superabsorbent polymer (Lee, [11]). 
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to vary the amounts of water and compounds capable of binding a contaminant other than water including to within the claimed ranges of 0.5 to 60 wt% water and 99 to 40 wt% of one or more compounds capable of binding a contaminant other than water.  One of ordinary skill in the art, before the effective filing date of the claimed invention, would have been motivated to do so in order to achieve desired enhanced sorption characteristic of the superabsorbent polymer with a reasonable expectation of success. 
Considering claim 55, the claims are directed to a self-supporting flowable particulate material comprising a cross-linked hydrophilic polymer network.  Lee teaches the claimed self-supporting flowable particulate material comprising the claimed cross-linked hydrophilic polymer network.  Thus, it would be expected that the cross-linked hydrophilic polymer network of the self-supporting flowable particulate material of Lee would also have a final modulus from 0.1 Pa to 12000 Pa. 

Response to Arguments
Applicant’s arguments filed regarding Lee teaches that the aqueous solution needs to be removed for the hydroscopic salt have been full considered but they are not persuasive.
The claim language requires the one or more compounds to be absorbed into the superabsorbent hydrogel as a liquid phase or an aqueous solution.  However, the claim language does not require that the one or more compounds to be absorbed into the superabsorbent hydrogel remain as a liquid phase or an aqueous phase solution.  In 

Applicant’s arguments filed regarding there is no teaching in Lee of a flowable particulate matter and once particles are dried to remove the aqueous solution they become solid which cannot be flowable have been fully considered but are not persuasive.
The definition of “flowability” according to the Merriam-Webster (https://www.merriam-webster.com/dictionary/flowability) is “the capacity to move by flow that characterizes fluids and loose particulate solids”.  Thus, loose particulate solids, such as those taught by Lee, are considered to be flowable by definition.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within 
 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANITA NASSIRI-MOTLAGH whose telephone number is (571)270-7588. The examiner can normally be reached M-F 6:30-3:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jonathan Johnson can be reached on 571-272-1177. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and 





/ANITA NASSIRI-MOTLAGH/Primary Examiner, Art Unit 1734